
	

113 SRES 143 ATS: Recognizing the threats to freedom of the press and expression around the world and reaffirming freedom of the press as a priority in the efforts of the United States Government to promote democracy and good governance on the occasion of World Press Freedom Day on May 3, 2013. 
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 143
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Menendez (for
			 himself and Mr. Rubio) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			May 22, 2013
			Reported by Mr.
			 Menendez, without amendment
		
		
			June 18, 2013
			Considered and agreed to
		
		RESOLUTION
		Recognizing the threats to freedom of the
		  press and expression around the world and reaffirming freedom of the press as a
		  priority in the efforts of the United States Government to promote democracy
		  and good governance on the occasion of World Press Freedom Day on May 3, 2013.
		  
	
	
		Whereas Article 19 of the United Nations Universal
			 Declaration of Human Rights, adopted at Paris December 10, 1948, states that
			 everyone has the right to freedom of opinion and expression; this right
			 includes freedom to hold opinions without interference and to seek, receive,
			 and impart information and ideas through any media and regardless of
			 frontiers;
		Whereas, in 1993, the United Nations General Assembly
			 proclaimed May 3 of each year as World Press Freedom Day to celebrate the
			 fundamental principles of freedom of the press, to evaluate freedom of the
			 press around the world, to defend the media from attacks on its independence,
			 and to pay tribute to journalists who have lost their lives in the exercise of
			 their profession;
		Whereas 2013 is the 20th anniversary of World Press
			 Freedom Day, which focuses on the theme Safe to Speak: Securing Freedom
			 of Expression in All Media;
		Whereas the Daniel Pearl Freedom of the Press Act of 2009
			 (22 U.S.C. 2151 note; Public Law 111–166), which was passed by unanimous
			 consent in the Senate and signed into law by President Barack Obama in 2010,
			 expanded the examination of freedom of the press around the world in the annual
			 human rights report of the Department of State;
		Whereas, according to Freedom House, the percentage of
			 people in the world who live in countries with a free media environment fell to
			 14 percent in 2012, the lowest percentage in more than a decade;
		Whereas, according to Reporters Without Borders, 88
			 journalists and 47 citizen journalists were killed in 2012 in connection with
			 their collection and dissemination of news and information, an increase of 33
			 percent and 840 percent, respectively, compared to 2011;
		Whereas, according to Reporters Without Borders, the five
			 deadliest countries for journalists in 2012 were Syria, Somalia, Pakistan,
			 Mexico, and Brazil;
		Whereas, according to the Committee to Protect
			 Journalists, 593 journalists have been murdered since 1992 without the
			 perpetrators of those crimes facing punishment;
		Whereas, according to the Committee to Protect
			 Journalists, the five countries with the highest number of unsolved journalist
			 murders since 2003 as a percentage of the population of that country are Iraq,
			 Somalia, Philippines, Sri Lanka, and Colombia;
		Whereas, according to Reporters Without Borders, 879
			 journalists and 144 citizen journalists were arrested in 2012;
		Whereas, according to the Committee to Protect
			 Journalists, there were a record 232 journalists in prison worldwide on
			 December 1, 2012;
		Whereas, according to Reporters Without Borders, the five
			 countries in which the most journalists are imprisoned are Turkey, China,
			 Eritrea, Iran, and Syria;
		Whereas the abuse of anti-terrorism and cybercrime laws to
			 incarcerate journalists and suppress freedom of the press occurred on numerous
			 occasions abroad in 2012;
		Whereas freedom of the press is a key component of
			 democratic governance, the activism of civil society, and socio-economic
			 development;
		Whereas, in the ongoing political transition of Burma,
			 notable progress was made in advancing freedom of the press in 2012, although
			 certain problems remain; and
		Whereas freedom of the press enhances public
			 accountability, transparency, and participation: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses concern
			 about the threats to freedom of the press and expression around the world on
			 the occasion of World Press Freedom Day on May 3, 2013;
			(2)commends
			 journalists around the world for the essential role they play in promoting
			 government accountability, defending democratic activity, and strengthening
			 civil society, despite threats to their safety;
			(3)pays tribute to
			 the journalists who have lost their lives carrying out their work and calls on
			 governments abroad to thoroughly investigate and seek to resolve all cases
			 while ensuring the protection of witnesses;
			(4)condemns all
			 actions around the world that suppress freedom of the press;
			(5)reaffirms the
			 centrality of freedom of the press to efforts by the United States Government
			 to support democracy, mitigate conflict, and promote good governance
			 domestically and around the world; and
			(6)calls on the
			 President and the Secretary of State—
				(A)to improve the
			 means by which the United States Government rapidly identifies, publicizes, and
			 responds to threats against freedom of the press around the world; and
				(B)to highlight the
			 issue of threats against freedom of the press year-round.
				
